Citation Nr: 1644908	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-02 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, type 2, claimed as due to exposure to Agent Orange.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension, claimed as due to exposure to Agent Orange and as due to diabetes mellitus, type 2.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for left upper extremity peripheral neuropathy, claimed as due to diabetes mellitus, type 2.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for right upper extremity peripheral neuropathy, claimed as due to diabetes mellitus, type 2.

5.  Whether new and material evidence has been received to reopen a claim of service connection for left lower extremity peripheral neuropathy, claimed as due to diabetes mellitus, type 2.

6.  Whether new and material evidence has been received to reopen a claim of service connection for right lower extremity peripheral neuropathy, claimed as due to diabetes mellitus, type 2.  


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the Navy from June 1973 to May 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

Prior (February 2005 and July 2009) final rating decisions denied service connection for diabetes mellitus, type 2, hypertension, and peripheral neuropathy of the upper and lower extremities.  It appears that in the August 2012 rating decision and December 2013 statement of the case, the RO reopened the claims and denied them on de novo review.  Irrespective of the RO's action, the Board has a jurisdictional responsibility to determine whether a previously denied claim is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the instant claims are characterized as ones to reopen.

In April 2015, the Veteran's attorney representative withdrew representation (the attorney stated in a letter of withdrawal that the Veteran was notified).  As the Veteran has not appointed any representative since his attorney's withdrawal, he is proceeding pro se in the matters on appeal.  


FINDINGS OF FACT

1.  A July 2009 rating decision denied the Veteran's claims of service connection for diabetes mellitus, type 2, hypertension, and peripheral neuropathy of the left upper extremity, right upper extremity, left lower extremity, and right lower extremity, finding essentially that there was no competent evidence linking current diagnoses of such disabilities to military service including alleged exposure to Agent Orange therein; he did not appeal those denials, and the July 2009 rating decision became final.

2.  Evidence received since the July 2009 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for type 2 diabetes mellitus, hypertension, and peripheral neuropathy of both upper and both lower extremities, and raises a reasonable possibility of substantiating such claims. 

3.  The Veteran did not serve of the Republic of the Vietnam, including the inland waters, during the Vietnam era, but served in the blue waters off the coast of Vietnam, and is not shown to have been exposed to herbicides in service.  

4.  The Veteran's type 2 diabetes mellitus was not manifested during his active military service or to a compensable degree within one year following his separation from service in May 1977, and is not shown to be related to an injury, disease, or event in service to include alleged exposure to Agent Orange therein.

5.  The Veteran's hypertension was not manifested during his active military service or to a compensable degree within one year following his separation from service in May 1977, and is not shown to be related to an injury, disease, or event in service to include alleged exposure to Agent Orange therein.

6.  Peripheral neuropathy of upper or lower extremities was not manifested during the Veteran's active military service, or to a compensable degree within one year following the date of his separation from service in May 1977, and is not shown to be related to an injury, disease, or event in service.    


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claims of service connection for diabetes mellitus, type 2, hypertension, and peripheral neuropathy of the left upper extremity, right upper extremity, left lower extremity, and right lower extremity may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).

2.  Service connection for type 2 diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

3.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

4.  Service connection for peripheral neuropathy of the left upper extremity is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015). 

5.  Service connection for peripheral neuropathy of the right upper extremity is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015). 

6.  Service connection for peripheral neuropathy of the left lower extremity is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015). 

7.  Service connection for peripheral neuropathy of the right lower extremity is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

The RO provided the Veteran pre-adjudication VCAA notice by letters dated in March 2012 and July 2012.  The letters notified him of the type of evidence necessary to reopen the claims of service connection for type 2 diabetes mellitus, hypertension, and peripheral neuropathy of the upper and lower extremities, namely, new and material evidence and what those terms - "new" and "material" - mean.  He was further notified on what basis the claims were previously denied, and what evidence was needed to substantiate the underlying claims of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (206).  He was notified that VA would obtain service records, VA records and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf. 

Moreover, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), and (c).  He was afforded the opportunity to testify at a hearing, but declined.  The RO has obtained his service treatment and personnel records, and he has authorized VA to obtain various private medical records such as those from Southern Colorado Clinic.  The RO has also sought verification of the Veteran's exposure to Agent Orange during service from JSRRC.  He has not identified any additional evidence available for consideration in his appeal.

In a claim to reopen, the duty to assist by arranging for a VA medical examination or medical opinion does not apply unless the claim is, in fact, reopened.  38 C.F.R. § 3.159(c)(4)(iii).  As will be shown, the service connection claims are being reopened, but the Board finds that a VA medical examination or medical opinion is not necessary to decide the claims.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further development is not required because there is no record of diabetes mellitus (or hypertension or peripheral neuropathy) or complaints relative thereto during service, and the Veteran has not asserted such.  Moreover, he has not claimed, and the record does not suggest, that the onset of the claimed disabilities (or symptoms related thereto) was in the year immediately after service.  It is undisputed that the Veteran has current diagnoses of the claimed disabilities.  However, these claims turn on the Veteran's contention that his current diagnoses, which became manifest years after service discharge, as shown and claimed by the Veteran, arose out of exposure to Agent Orange during service.  

Accordingly, the threshold question that must be addressed is whether the Veteran was exposed to Agent Orange while serving aboard the USS Kitty Hawk when it deployed to Vietnam in 1973 and 1974, as he asserts.  If so, then it is presumed that service connection exists for his diagnosed diabetes mellitus, type 2, under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) (because VA has already determined by sound medical and scientific evidence that there was a positive association between the disease and exposure to Agent Orange), and further medical evidence of a nexus becomes moot.  As the remaining hypertension and peripheral neuropathy claims are based on a secondary theory of service connection, service connection must first be established for diabetes mellitus before secondary service connection may be considered for hypertension or peripheral neuropathy of the extremities.  Thus, at this juncture, it is not medical evidence that is needed to assist the Veteran in substantiating his claim, but non-medical evidence to show he was exposed to Agent Orange, and arranging for a VA examination would serve no useful purpose to advance his claims and would only result in additional delay in appellate consideration of the claims.  (The Board also notes regarding the hypertension claim that, in addition to the asserted secondary service connection theory of entitlement, hypertension may be considered on the theory that it is a disease that may be associated with exposure to herbicides.  While hypertension is not listed as a presumptive disease under 38 C.F.R. § 3.309(e) and is specifically excluded as being an ischemic heart disease, there is "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  See Nat'l Acad. Of Sci., Inst. Of Medical., Veterans & Agent Orange:  Update 2010 (2011) at 694; see also Notice, 77 Fed. Reg. 47924-47928 (2012).  Therefore, a medical examination and opinion would be necessary to decide the claim; however, as with the diabetes mellitus claim, the Veteran's exposure to Agent Orange must first be established before a medical examination and opinion is sought.)  As will be discussed in the decision below, the evidence of record does not establish exposure to Agent Orange, so a medical examination and opinion are not needed for any of the claims on appeal.  

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran is required to comply with the duty to assist. 

Application to Reopen Claims of Service Connection

Procedural History and Evidence Previously Considered

A February 2005 rating decision denied the Veteran service connection for diabetes mellitus, type 2, on the basis that there was no evidence to show he was exposed to herbicides in service, as claimed.  A March 2005 letter notified the Veteran of the adverse determination and of his appellate rights, but he did not initiate an appeal of the RO decision.  
A July 2009 rating decision reopened the service connection for type 2 diabetes mellitus claim, but confirmed and continued the previous denial, finding that the Veteran's diabetes, initially diagnosed in 1999, was not shown to be related to his service including any exposure to herbicides while serving aboard the USS Kitty Hawk, as claimed.  The July 2009 rating decision also denied service connection for hypertension on the basis that the disease, which was first documented in 1994, was not shown to be related to service or to diabetes mellitus, as claimed.  The July 2009 rating decision denied service connection for peripheral neuropathy of both upper and both lower extremities on the basis that although recent medical reports showed a diagnosis of peripheral neuropathy, it was not shown to be related to service or to diabetes mellitus, as claimed.  A July 2009 letter notified the Veteran of the adverse determinations and of his appellate rights.  He did not initiate an appeal of the July 2009 rating decision, and it became final by operation of law; the claims may only be reopened and considered de novo now if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the July 2009 rating decision included: Service department records showing that the Veteran served on active duty in the Navy from June 1973 to May 1977, and served aboard the USS Kitty Hawk with a military occupational specialty (MOS) of boatswain's mate.  Information on the USS Kitty Hawk (CVA-63), supplied by the Veteran, showed that during his service it deployed to the waters off Vietnam from November 1973 to July 1974.  Service treatment records from the Navy showed no complaints or diagnosis of diabetes mellitus, hypertension, or peripheral neuropathy.  On May 1977 separation physical examination, the Veteran was evaluated as normal and his blood pressure reading at that time was 120/76.   

The Veteran submitted his initial claim of service connection for type 2 diabetes mellitus in November 2004.  In his application, he noted that he served in Vietnam for about 15 days aboard the USS Kitty Hawk, and that his job entailed handling all supplies that were brought on board, including munitions.  He stated that he did not recall ever "walking the soil of Vietnam."  On a diabetes mellitus questionnaire, received in November 2004, the Veteran indicated that he had a diagnosis of diabetes mellitus, that he had hypertension diagnosed at the Southern Colorado Clinic in 1980, and that he did not have problems with his hands or feet such as numbness, tingling, or burning.  In a statement, received in October 2006, the Veteran indicated that he served aboard the USS Kitty Hawk from 1973 to 1977, that he "never set foot on Vietnam," and that he was "around all of the spraying" and believed his diabetes was the result of his duties of transporting supplies with "residuals of Agent Orange."  On a diabetes mellitus questionnaire, received in December 2006, the Veteran indicated that he had a diagnosis of diabetes mellitus, that he had hypertension diagnosed at Eastside Health Center in 1979, and that he had problems with his hands and feet (numbness, tingling, and burning) documented by his VA doctor in August 2006.  He followed the questionnaire with a statement in December 2006, asserting that he had diabetes diagnosed in 1999.  In a statement received in May 2009, he described his assignments on the USS Kitty Hawk, handling supply operations at sea; he stated that during this time he handled "barrels of defoliant (Agent Orange)" while conducting operations off the coast of Vietnam.  He noted "crop dusting apparatus that would be attached to a helicopter and used when we were near the shore" was stored in the hanger bay next to where he walked.  He also stated that he went to Eastside Health Center in 1978, at which time a physician diagnosed him with severe high blood pressure and he was put on medication that he has taken ever since then (he said that the clinic was no longer in town and that he tried without success to locate his medical records from that facility).  

Medical records of record at the time of the July 2009 rating decision included private records and VA outpatient records.  Private records from Southern Colorado Clinic show that the Veteran was initially seen in September 1999 with complaints of polydipsia and polyuria that were confirmed by laboratory tests that same month to be manifestations of diabetes mellitus, type 2; a diagnosis of diabetes mellitus was seen on treatment records beginning in October 1999.  Records from the same clinic, which date back to 1994 in the claims file, show a diagnosis of hypertension in 1994; a subsequent record in January 1996 indicates that the Veteran had a history of hypertension that dated back to age 24 [i.e., 1979].  VA records show ongoing treatment for diabetes mellitus and hypertension since 2000.  In August 2006, a VA primary care physician noted that the Veteran was seen with symptoms of neuropathy (burning and itching), mostly in the feet, and stated that she believed the neuropathy was from his diabetes.  

In response to an RO request as to whether the Veteran had service in Vietnam, the National Personnel Records Center indicated in June 2009 that there was no evidence in the Veteran's file to show he served in Vietnam.  In a July 2009 VA memorandum, the RO's JSRRC (U.S. Army & Joint Services Records Research Center) Coordinator determined that herbicide exposure was not conceded for the Veteran.  It was noted that service department records did not verify that he served in the Republic of Vietnam.  It acknowledged his assertions regarding his claimed exposure while aboard the USS Kitty Hawk, but took note of two VA Compensation & Pension Service Bulletins (dated February 2009 and May 2009), providing guidance on when a presumption of herbicide exposure will be extended to a veteran.  Applying such guidance to the facts of this case, it was found that there was no evidence to show the following:  that the Veteran's ship docked on the shore of Vietnam, that he was a crewmember aboard a ship that docked on the shore of Vietnam, or that he provided a statement about leaving the ship and going ashore.  The guidance further indicated that there was no evidence available to support a claim of herbicide exposure aboard a Navy ship during the Vietnam era, including claims where the veteran alleges exposure based on the following:  loading herbicide agents aboard a naval ship for transportation to Vietnam; serving aboard a ship that transported, stored, used, or tested herbicide agents; and working on shipboard aircraft that flew over Vietnam or equipment that was used in Vietnam.  Based on such guidance, it was found that there was no evidence to support the Veteran's claim of herbicide exposure based on the handling of barrels of herbicide.  

Current Claims to Reopen

As the unappealed July 2009 rating decision is final based on the evidence then of record, new and material evidence is required to reopen the claims.  38 U.S.C.A. §§ 5108, 7105.

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial). 

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court endorsed a low threshold standard for reopening a claim.  As noted by the Court, in determining whether additional evidence is new and material, consideration should not be limited to discerning whether newly submitted evidence relates specifically to the reason why a claim was last denied but should be asking whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

For additional evidence to be new and material, it must relate to an unestablished fact necessary to substantiate the claim.  


Analysis

The records received since the July 2009 rating decision consist of additional service department records, medical records, VA memorandum, and statements of the Veteran and two fellow seamen.  The service personnel records show that the Veteran served his entire period of service attached to the USS Kitty Hawk, which is essentially duplicative of other evidence in the file that was previously considered by the RO.  The medical records, consisting mainly of VA treatment records dated from 2000 to 2014, are also essentially duplicates of other evidence in the file because they reflect that the Veteran has received continuous treatment for diabetes mellitus, type 2, and hypertension since 2000 and for peripheral neuropathy (as a diabetic complication) since August 2006.  In an application to reopen his claims, in August 2011, the Veteran indicated that he was claiming that his hypertension and peripheral neuropathy of all extremities are due to his diabetes mellitus,.  

Additional service department records include a Memorandum for Record, dated in May 2009, and evidently received into the record in September 2010, from the JSRRC.  It states that the JSRRC has reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  It states that to date, no evidence has been found to indicate that the Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Moreover, the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC could not provide evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam Era.  

In a June 2012 VA memorandum, the RO's JSRRC Coordinator made a formal finding that the Veteran's claimed exposure to Agent Orange could not be confirmed and that any further attempts to prove otherwise were considered futile.  The RO determined that the Veteran did not serve in Vietnam and that all procedures to verify Vietnam service/visitation had been correctly followed.  

In "buddy" statements received in February 2013, two seamen indicated that they served with the Veteran on board the USS Kitty Hawk from 1973 to 1977, handling supplies including food, fuel, ammunition, and bombs.  One statement indicated that they were informed that some of the "bombs" contained Agent Orange.  The other statement indicated that if there were heavy seas during replenishment operations, loads were dropped hard onto the deck of the ship and containers broke open, with the contents spilling out onto the deck.  He also stated that there were barrels of defoliant that were stored just forward of their gear locker on the main deck, where they mustered every morning, and that they came into contact with all supplies that were used in Vietnam.  

The Board finds that the additional buddy statement evidence received since the July 2009 RO rating decision is new and material, and the claims may be reopened.  While much of the medical evidence is essentially duplicative of previous medical evidence of record in that it reflects continuing diabetes, hypertension, and peripheral neuropathy treatment, the lay evidence from fellow seamen, who served with the Veteran and assert that Agent Orange was present on board their ship and that their duties brought them in contact/proximity with it, provides the necessary element of a potential in-service event (exposure to Agent Orange) to establish service connection on presumptive basis.  That is, the claimed disability is presumed to be related to service on the basis that certain diseases - such as diabetes mellitus, type 2 - are recognized (under VA law) to be associated with exposure to certain herbicides.  The peripheral neuropathy claims are alleged to be secondary to the diabetes mellitus, type 2, and medical evidence tends to show peripheral neuropathy is a complication of diabetes; therefore, by reopening the underlying diabetes claim, the secondary claims are also reopened.  As to the hypertension claim, it too is alleged to be secondary to diabetes; however, medical evidence shows that the diagnosis of hypertension preceded the onset of diabetes.  Nevertheless, secondary service connection contemplates aggravation of nonservice-connected disability by a service-connected disability (and not just direct causation), so that there is the potential that if diabetes is found to be service connected on de novo review whether it aggravated the Veteran's hypertension would be for consideration.  

In short, with such evidence as the buddy statements, there is a reasonable possibility of substantiating the claims, i.e., the additional evidence received, viewed in the context of the evidence already of record at the time of the July 2009 rating decision, raises a reasonable possibility of substantiating the claims.  The RO previously denied the claims in part on the basis that there was no evidence that the Veteran's currently diagnosed claimed disabilities are related to service, including exposure to Agent Orange therein.  The additional evidence from fellow servicemen concerns possible exposure to Agent Orange during the course of duties on board the USS Kitty Hawk; such evidence pertains to an unestablished fact necessary to substantiate the claim of service connection.  Notably, in determining that the buddy statements are new and material, the Board has presumed the credibility of this evidence (and not its weight).  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the Board acknowledges that there is a low threshold standard for reopening that is endorsed by the U.S. Court of Appeals for Veterans Claims.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As the additional evidence of the buddy statements relates to an unestablished fact necessary to substantiate the service connection claims, it is considered both new and material.  Thus, the service connection claims at issue herein must be reopened.  

Claims of Service Connection, On De Novo Consideration

As the Board has determined that new and material evidence has been received to reopen the claims of service connection, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits regarding the issues.  As noted in the VCAA discussion above, the RO notified the Veteran (in letters of March 2012 and July 2012) of the evidence necessary to substantiate the claims on the merits, and advised him (in the December 2013 statement of the case) of the laws and regulations governing consideration of the claims on the merits.  After the RO appeared to reopen his claims in the August 2012 rating decision, the Veteran has been provided ample opportunity to submit evidence relating to his claims on the merits, which he did with the submission of buddy statements from fellow seamen in February 2013.  Given that the Veteran had adequate notice of the applicable regulations and has had the opportunity to submit argument and evidence on the merits of his claims, the Board finds that he would not be prejudiced by its review of the merits of the claims at this time (particularly as the RO has already conducted a de novo review).  Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §  3.303.  

Where a veteran served 90 days or more of continuous, active service and a listed chronic disease (to include diabetes mellitus, hypertension, and organic disease of the nervous system), becomes manifest to a degree of 10 percent within a specified period of time following separation (one year for these diseases) such disease shall be presumed to be service connected even though there is no evidence of the disease during service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptoms is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Notwithstanding the above, service connection may be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

A veteran who, during active service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including a herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases (to include as pertinent here early-onset peripheral neuropathy, type 2 diabetes mellitus, and ischemic heart disease, which does not include hypertension) shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  38 C.F.R. § 3.309(e).  These diseases shall have become manifest to a degree of 10 percent or more any time after service, except that early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008).  A veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196.

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Here, the Board has already summarized the relevant evidence in the decision herein above, in the discussion of whether new and material evidence has been received to reopen the claims.  Next, the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.  

The Veteran claims essentially that he was exposed to Agent Orange during the course of his duties aboard the USS Kitty Hawk, which resulted in postservice diagnoses of diabetes mellitus, 2, hypertension, and peripheral neuropathy of both upper and lower extremities.  He stated that he served aboard ship (an aircraft carrier) and did not go ashore to Vietnam.  He specifically denied any history of direct exposure to herbicides on land, as he served offshore.  The service department records, including his DD Form 214N (his military discharge report) on file corroborate these statements.  Further, the Veteran asserted in statements that he was exposed to Agent Orange through his handling of supplies and equipment.  Service department records show his MOS was boatswain's mate.  He submitted statements of two fellow seamen who both assert that they served with the Veteran, handling supplies, food, fuel, and munitions.  One of them stated that he was told that some of the "bombs" contained Agent Orange.  The other stated that some containers broke open while being loaded on deck, and that barrels of defoliant were stored near their duty/mustering stations.  

In considering the service treatment records (STRs), diabetes mellitus, type 2, hypertension, and peripheral neuropathy of both upper and lower extremities were not shown to have been manifested during service.  There was no treatment, complaint, or diagnosis related to the claimed disabilities in service, and the separation physical examination shows that the Veteran was clinically evaluated as normal.  Thus, on the basis of STRs alone, diabetes mellitus, hypertension, and peripheral neuropathy of the extremities are not affirmatively shown to have been manifested during service.  Thus, service connection for the claimed disabilities under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) is not warranted.  

The Veteran is competent to describe certain symptom manifestations of the claimed disabilities, such as polydipsia, polyuria, and tingling in the extremities, even though the symptoms were not recorded during service, but as the STRs lack the documentation of the combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the STRs, then a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  However, the evidence does not establish continuity of symptoms after service to support the Veteran's claims.  As previously noted, there is no showing of the claimed disabilities at the time of his military separation in May 1977, as indicated by the physical examination report at that time.  Moreover, he has not claimed that symptoms of his disabilities were manifest in service or continuously ever since.  Regarding hypertension, he has variously claimed, on different statements, that he initially received a diagnosis in 1978, 1979, and 1980, but according to him the private records documenting such diagnosis are unavailable.  Furthermore, there are no medical records that document any diabetes, hypertension, or peripheral neuropathy problems for many years after his service discharge in May 1977.  Thus, continuity of symptoms has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for diabetes mellitus, type 2, hypertension, and peripheral neuropathy of both upper and lower extremities based on continuity of symptoms under 38 C.F.R. § 3.303(b).

It is also noted that the private and VA medical records clearly show an initial diagnosis of diabetes mellitus, type 2, in September 1999, which is 22 years after service separation in 1977, and an initial diagnosis of peripheral neuropathy in August 2006.  Regarding the initial diagnosis of hypertension, the records are ambiguous; the Veteran clearly had a diagnosis in the early 1990s, and one record in January 1996 indicates that he had a history of hypertension dating back to age 24 (or about 1979, which is two years after service separation).  Thus, with respect to each claimed disability, it is beyond, or well beyond, the one year presumptive period for diabetes mellitus, hypertension, and peripheral neuropathy as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Hence, service connection for each of the claimed disabilities on a chronic disease presumptive basis is not established.  

The Board turns to the question of whether service connection for the claimed disabilities may be granted on the basis that the disabilities were first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d) (direct service connection).  As earlier noted, the Veteran's medical records show that he has current diagnoses of diabetes mellitus, type 2, hypertension, and peripheral neuropathy (although it appears that the peripheral neuropathy has mostly been identified in the lower extremities).  All were shown to manifest more than a year after separation from service in May 1977.  After consideration of the direct service connection theory of entitlement, the Board finds that the preponderance of the evidence is against it.  Of particular note, there is no medical opinion in the record that relates the Veteran's claimed disabilities directly to his service.  The Veteran has not submitted any such evidence, nor has he suggested that an opinion exists.  Except for the question of his exposure to herbicides, which is addressed separately, there is no competent evidence that the Veteran's diabetes mellitus, type 2, hypertension, and peripheral neuropathy of the upper and lower extremities, first documented after service beyond the one-year presumptive period, pertaining to a chronic disease, is otherwise related to an injury, disease, or event of service origin.  38 C.F.R. § 3.304(d).  

Regarding exposure to herbicides, the Veteran asserts that his diabetes mellitus (and the other claimed disabilities as secondary to diabetes) is attributable to exposure to Agent Orange in the course of his duties on board an aircraft carrier, where he worked in handling supplies.  Again, the Veteran does not assert that he set foot within the land borders of Vietnam, that he served on the inland waterways of Vietnam, or that his ship docked at a port in Vietnam.  

As noted above, service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) (upholding VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption); see also Gray v. McDonald, 27 Vet. App. 313, 325 (2015).  Given the Veteran's assertions of never having visited Vietnam and the implication that he did not visit the inland waterways of Vietnam because he only served aboard the aircraft carrier, the Board finds that the Veteran's service aboard the USS Kitty Hawk does not constitute service in Vietnam.  Rather, he had only "blue water" service; that is, he served on a deep-water naval vessel in the waters offshore Vietnam, which does not qualify as service in Vietnam.  See Haas, supra; VAOPGCPREC 27-97.  It is also noted that VA has promulgated a listing of the Navy ships (including blue water ships) associated with service in Vietnam and, hence, exposure to herbicide agents.  See VBA Training Letter 10-06 (Sept. 2010); see also VA Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H, Part 2.h.  The USS Kitty Hawk is not included in that list (last updated June 15, 2016).

As it is not shown that the Veteran had service in the Republic of Vietnam, the presumption of exposure to herbicides does not apply to the Veteran's claims of service connection.  38 U.S.C.A. § 1116(f).  Further, as the Veteran is not presumed to have been exposed to herbicides, the presumption of service connection under 38 U.S.C.A. § 1116(a)(1) for diabetes mellitus, type II, does not apply.  

Although neither the presumption of exposure to herbicides nor the presumption of service connection due to such exposure applies to the claims for the reasons articulated, the Veteran may still establish service connection by evidence of actual exposure to herbicides and by evidence that such exposure caused the disability.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The only evidence that the Veteran was exposed to herbicides (Agent Orange) in service is in his statements and those of two fellow seamen.  The Board has considered their statements regarding their duties aboard the USS Kitty Hawk and whether the Veteran may have come into contact with Agent Orange.  Such statements appear rather vague, and the nature of any contact with potential herbicides was not clearly described.  However, the Board has also considered the guidance from the JSRRC, which states that to date, no evidence has been found to indicate that the Navy ships during the Vietnam era transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  The JSRRC also could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Upon weighing the Veteran's and buddy statements against the service department findings, the Board is of the opinion that the lay statements are not credible, as they are vague and not substantiated by any official service documentation, and that the Veteran was not actually exposed to herbicides in service, as he has claimed.  

The only evidence that relates the Veteran's current diabetes mellitus, type 2, hypertension, and peripheral neuropathy to service is his own lay statements and those statements of two fellow seamen, who appear to corroborate his statements regarding the presence of, and potential contact with, Agent Orange on board their ship.  To the extent the Veteran asserts that there is an association between his disabilities (primarily diabetes mellitus and secondarily hypertension and peripheral neuropathy) and service, his opinion as a layperson is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience.  See 38 C.F.R. § 3.159(a) (defining competent lay and medical evidence).  Although he is competent to describe symptoms of his various claimed disabilities, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), the claimed disabilities are not conditions found under case law to be capable of lay observation, i.e., the determination as to its presence is medical in nature and not capable of lay observation.  Further, the question of whether the claimed disabilities are the result of the conditions of service constitutes a complex medical question beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of service connection.  Therefore, to the extent his statements are offered as proof of a relationship between current disabilities and his period of service (including exposure to herbicides therein), the statements are not competent evidence and must be excluded; they cannot be considered competent evidence favorable to the claims. 

In summary, the evidence does not demonstrate that the Veteran visited or served within the land borders or internal waterways of Vietnam.  Therefore, he is not presumed to have been exposed to herbicides in service.  The "buddy" statements he has submitted indicating that they were exposed to what appeared to be Agent Orange cannot overcome the service department certification that Agent Orange was not transported by ship, as alleged.  There is no probative affirmative evidence in the record that he was actually exposed to herbicides in service.  Further, there is no competent evidence in the record linking the current claimed disabilities, first shown years after active duty, to any incident of service or to a service-connected disability. 

In view of the foregoing, the preponderance of the evidence is against the claims for service connection.  The benefit-of-the-doubt standard of proof does not apply; the appeal in these matters must be denied.    


ORDER

The appeal to reopen claims of service connection for type 2 diabetes mellitus, hypertension, and peripheral neuropathy of both upper and both lower extremities is granted.  

Service connection for type 2, diabetes mellitus is denied on de novo review.  

Service connection for hypertension is denied on de novo review.  

Service connection for left upper extremity peripheral neuropathy is denied on de novo review.  

Service connection for right upper extremity peripheral neuropathy is denied on de novo review.  

Service connection for left lower extremity peripheral neuropathy is denied on de novo review.  

Service connection for right lower extremity peripheral neuropathy is denied on de novo review.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


